DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites a second frame member having a transverse extension extending to contact but not affix to the building.  This is being construed as extending toward the building but spaced from the building.  Claim 3 then recites the transverse extension in sliding engagement with the building surface during assembly.  This is not clear as the claim now recites the extension in contact with the building and also the limitation of “during assembly”  with this amended limitation is not clear as to the steps of assembly and the relation of the extension to the assembly.  Additional, the applicant should note that the final product is being examined and not the method of assembly.  Also, the 

Double Patenting
The double patenting rejection of the previous action is obviated by the applicant’s terminal disclaimer of 11/30/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,685,263 to Ting in view of U.S. Patent No. 5,226,274 to Sommerstein.
Regarding claim 1, Ting discloses a panel assembly having a first outer panel (fig. 3: lower 34) with face (outer side), a first frame member (33) fixed to the first outer panel and having an extending portion (50) configured to mount to a building (46) and is in direct contact with the building (as component 48 is part of the building as it is bolted thereto) , the first frame member (33) having a lateral protrusion (55) configured to 
Regarding claim 2, the lateral protrusion has an expanded end (36 and non-numbered section which 36 fits into) which forms a seal to the lateral receiver (area of 45).
Regarding claim 3, as best understood, the second frame member has a transverse extension (fig. 3: non-numbered portion directly left of number 45) which extends toward the building but does not affix to building and it is in sliding engagement with a portion (55) which is in contact with the building.
Regarding claims 4, 5, and 6, the frame members have surface forming lateral splines (see 30 and other non-numbered portions similar to 30 on both frame members) transversely offset from the building and the lateral protrusion (55).

Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive.  The applicant argues the recent claim amendment which has been addressed in the new action above.  As recited above by the examiner, the claims are drawn to a panel and not to a building or a method of making a building.




Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is                    (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633